DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen USPAT 10,249,755.
Regarding claim 1, Cheng shows in fig.7B,10A, a structure for a field-effect transistor, the structure comprising: a semiconductor body (32) including a channel region (between 50a,50b)(col.10,line 55-65), the semiconductor body comprised of single crystal semiconductor material (mono-crystal cited in the reference); a gate structure (metal gate)(fig.10A) over the channel region; a first source/drain region (50a,50b) comprised of an epitaxial semiconductor layer (col.8,line 53-60)  coupled to a first portion of the semiconductor body, the epitaxial semiconductor layer containing a first concentration of a dopant (col.11,line 5-11); and a second source/drain region (50b) in a second portion of the semiconductor body, the second source/drain region (50b) comprised of the single-crystal semiconductor material of the semiconductor body and a second concentration of the dopant (col.11,line 5-11) contained in the single-crystal semiconductor material of the semiconductor body (col.7,line 10-17, discloses that a portion of the  dopant could be formed by ion implantation, meaning that portion will contained the very material of the substrate), wherein the channel region is positioned in the semiconductor body between the first source/drain region and the second source/drain region (50a,50b). 
As for the preferred material, dopant containing the material of the substrate by a implantation, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a dopant by epitaxial formed of a different material and also have the other dopant by implantation, meaning partially formed of material of the substrate, since it has been held to be within the general skill of a worker 
Regarding claim 2, Cheng shows in fig.7B, 10A, a structure wherein the dopant is a p-type dopant (col.6, line 55-65).
Regarding claim 3, Cheng shows in fig.7B, 10A, a structure wherein the semiconductor body is a fin (32) (col.10, line 35-40).
Regarding claim 4, Cheng shows in fig.7B, 10A, a structure wherein the fin (32) has a top surface, and the second source/drain region (50a) is formed entirely below the top surface of the fin.
Regarding claim 5, Cheng shows in fig.7B, a wherein the fin (32) has a top surface, the first source/drain region is formed in a cavity in the fin, and the first source/drain region (50b) (fig.7b) has a top surface that is raised above the top surface of the fin (32) or recessed below the top surface of the fin.
Regarding claim 6, Cheng shows in fig.7B, 10A, a structure wherein the semiconductor body is a bulk semiconductor substrate (32) or a device layer of a silicon-on-insulator substrate.
Regarding claim 7, Cheng shows in fig.7B, 10A, a structure wherein the first source/drain region (50b) has a top surface that is above or below a top surface of the bulk semiconductor substrate (32) or a top surface of the device layer of the silicon-on-insulator substrate.
Regarding claim 8, Cheng shows in fig.7B, 10A, a structure wherein the epitaxial semiconductor layer comprises germanium (col.7, line 1-5).

Regarding claim 10, Cheng shows in fig.7B, 10A, a structure wherein the first concentration of the dopant is different from the second concentration of the dopant (col.11, line 5-11).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the second concentration does not contain a single-crystal semiconductor material. The examiner disagrees because in (col.7, line 10-17), Cheng discloses that a portion of the dopant could be formed by ion implantation, meaning that portion will contained the very material of the substrate, the mono-crystal material of the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813